BROCK, Chief Judge.
We will not discuss defendant’s assignment of error which relates to the trial court’s denial of her motion for nonsuit made at the close of the State’s evidence. By offering evidence in her own behalf defendant waived the motion for nonsuit made at the close of the State’s evidence, and therefore she may now rely only upon her motion for nonsuit made at the close of all the evidence. G.S. 15-173.
The record on appeal discloses that at the conclusion of all the evidence the defendant made the following motion: “At the conclusion of all the evidence, the defendant moves for Judgment as of nonsuit.” The bill of indictment charged defendant with murder. As such the indictment also charged the included lesser offenses of voluntary manslaughter and involuntary manslaughter. Defendant’s motion obviously was addressed to the entire bill of indictment and was not limited to any one or more degrees of the crime charged. A motion addressed to the entire bill cannot be allowed if there is evidence to support any degree of the crime charged. State v. Marsh, 234 N.C. 101, 66 S.E. 2d 684 (1951). Under these circumstances, since defendant was convicted of involuntary manslaughter, it is merely academic whether the State’s evidence would support a verdict of murder or of voluntary manslaughter. Therefore we will consider only whether the State’s evidence was sufficient to withstand defendant’s motion for nonsuit as to the included lesser offense of involuntary manslaughter.
“On motion to nonsuit, the evidence must be considered in the light most favorable to the state, and the state is entitled to every reasonable intendment thereon and to every reasonable inference therefrom. Contradictions and discrepancies, even in the State’s evidence, are for the jury to resolve, and do not warrant *141nonsuit. Only the evidence favorable to the state will be considered, and defendant’s evidence relating to matters of defense, or defendant’s evidence in conflict with that of the state, will not be considered.” State v. Henderson, 276 N.C. 430, 438, 173 S.E. 2d 291, 296 (1970). When the evidence is considered in the light most favorable to the State, if there is substantial evidence, whether direct, circumstantial, or both, of all material elements of the offense charged, then the motion for nonsuit must be denied, and it is then for the jury to determine whether the evidence establishes guilt beyond a reasonable doubt. State v. Mayo, 9 N.C. App. 49, 175 S.E. 2d 297 (1970).
In our opinion when all of the evidence, and every reasonable inference therefrom, is considered in the light most favorable to the State it is ample to support a verdict of guilty of involuntary manslaughter.
Defendant further argues that the denial of her motion for nonsuit placed upon her the burden of proving that the shooting was an accident. This is a novel assertion, but it is clearly without merit.
In her second assignment of error defendant asserts that the trial judge failed to instruct the jury in accordance with her timely filed written request for instructions. We have reviewed defendant’s requested instructions and have reviewed the instructions to the jury as given by the judge. In our opinion the substance of the requested instructions was given by the judge. Although the judge must charge the jury in substantial conformity with a prayer for instruction which is legally correct in itself and is supported by the evidence, the judge is “not required to parrot the instructions or to become a mere judicial phonograph for recording the exact and identical words of counsel.” State v. Davis, 291 N.C. 1, 14, 229 S.E. 2d 285, 294 (1976).
By her third and fourth assignments of error the defendant asserts that the trial judge erroneously instructed the jury on the elements of involuntary manslaughter and so stated the contentions of the parties as to express an opinion upon the evidence. We have reviewed these assignments of error and defendant’s arguments thereon. In our opinion when the trial judge’s instructions to the jury are considered as a whole they fairly and adequately submitted the issue to the jury upon applicable principles *142of law. We see no reason to feel that the jury was misled or confused as to its duties or the legal principles applicable. We find no intimation of an opinion on the evidence by the trial judge. These assignments of error are overruled.
Defendant’s fifth assignment of error asserts that the trial judge committed prejudicial error in refusing to allow the State’s witness, Officer Alley, to state on cross-examination what the defendant told him about how the shooting occurred. In the presentation of its evidence the State introduced defendant’s statement to the police dispatcher that defendant had just shot her husband. However the State offered no statement by defendant made to the officers who talked with defendant later in person. On cross-examination of Officer Alley defendant asked: “What did she tell you happened concerning his death?” After the State’s objection was sustained defendant was allowed to place Officer Alley’s answer in the record in the absence of the jury. It was: “The defendant, Daisey Spicer Williams, stated that T was trying to kill myself, and he tried to stop me’.”
Defendant argues that this statement was a part of the res gestae and should have been admitted. According to the testimony four minutes had elapsed between defendant’s original call to the dispatcher and the arrival of Officer Alley at defendant’s residence. We are left to speculate as to how much time elapsed between the fatal shooting and defendant’s telephone call. Also we are left to speculate how much time elapsed between Officer Alley’s arrival at defendant’s residence and her statement to him. But be that as it may the statement does not qualify as part of the res gestae. “Declarations are competent as part of the res gestae if the declaration (1) is of such spontaneous character as to preclude the likelihood of reflection and fabrication, (2) is made contemporaneously with the transaction, or so closely connected with the main fact as to be practically inseparable therefrom, and (3) has some relevancy to the fact sought to be proved.” State v. Cox, 289 N.C. 414, 420, 222 S.E. 2d 246, 251 (1976). Defendant’s statement to Officer Alley fails tests (1) and (2) enumerated above. Defendant’s argument that the State offered only a part of defendant’s confession and that defendant is entitled to have the entire confession offered is based on sound legal principles but is not applicable. The State offered everything that defendant said to the police dispatcher, and authenticated it by the mechanical *143recording of the conversation. What defendant said later to another officer is simply not a part of the first statement. Defendant's further assertion that the exclusion of her statement to Officer Alley was prejudicial error because the statement was exculpatory is not convincing. In the first place, the statement “I was trying to kill myself, and he tried to stop me”, can as easily be read as inculpatory. More importantly, this purported exculpatory statement made by the defendant was sought to be brought out on cross-examination of the State’s witness during the State’s presentation of its evidence. It was made to an officer after he had come to the defendant’s residence and was not made in response to interrogation. “It is settled by repeated adjudications, that declarations of a prisoner, made after the criminal act has been committed, in excuse or explanation, at his own instance, will not be received; and they are competent only when they accompany and constitute part of the res gestae.” State v. Norris, 284 N.C. 103, 105, 199 S.E. 2d 445, 446 (1973). We have already concluded that these excluded statements of the defendant were not part of the res gestae. So far as prejudice to the defendant is concerned the defendant was later permitted to call Officer Alley to testify in corroboration of her own testimony that she did make the statement to him. This assignment of error is overruled.
We have reviewed defendant’s remaining assignments of error and conclude that they warrant no discussion. Although this was a tragic incident for all involved the jury has heard the entire evidence, observed the witnesses, and rendered its verdict. Defendant has received a fair trial, free from prejudicial error.
No error.
Judges HEDRICK and Webb concur.